—In an action to recover damages for personal injuries, Frank P. Mangiatordi, the attorney for the plaintiff Judy Williams, appeals from an order of the Supreme Court, Westchester County (Burrows, J.), entered August 8, 1995, which awarded counsel fees to Douglas Kaplan, the former attorney for the plaintiff, of 60% of a one-third contingency fee on a $40,000 settlement.
Ordered that the order is affirmed, with costs to the nonparty respondent.
Contrary to appellant’s contention, we find no basis to conclude that the trial court improvidently exercised its discretion in fixing the counsel fees in this case (see, Clifford v Pierce, 214 AD2d 697). The trial court was in the best position to weigh factors such as the time each lawyer spent on the case and the work performed (see, Clifford v Pierce, supra; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454; Wilson v Williams, 232 AD2d 552 [decided herewith]). Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.